
	
		II
		Calendar No. 39
		112th CONGRESS
		1st Session
		H. R. 1213
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 4, 2011
			Received; read the first time
		
		
			May 5, 2011
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To repeal mandatory funding provided to
		  States in the Patient Protection and Affordable Care Act to establish American
		  Health Benefit Exchanges.
	
	
		1.Repealing mandatory funding
			 to States to establish American Health Benefit Exchanges
			(a)In
			 generalSection 1311(a) of
			 the Patient Protection and Affordable Care Act (42 U.S.C. 13031(a)) is
			 repealed.
			(b)Rescission of
			 unobligated fundsOf the
			 funds made available under such section 1311(a), the unobligated balance is
			 rescinded.
			
	
		
			Passed the House of
			 Representatives May 3, 2011.
			Karen L. Haas,
			Clerk
		
	
	
		May 5, 2011
		Read the second time and placed on the
		  calendar
	
